ITEMID: 001-75740
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF SIKA v. SLOVAKIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - domestic proceedings;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1937 and lives in Trnava.
5. On 30 June 1993 the applicant brought a civil action against his neighbour, Mr P., in the Trenčín District Court (Okresný súd). He maintained that in 1991 P., with his truck, had damaged the applicant’s fence. He sought damages and an order that P. repair the fence and refrain from using the road adjacent to it.
6. As his submissions were unclear, the applicant was summoned four times for an informative interview; invited to state his claims in accordance with the applicable procedural requirements; and requested to pay the court fee. In response, the applicant twice restated his action and paid the court fee on 25 August, 25 October and 16 November 1993, respectively.
7. The hearing held on 16 December 1993 was adjourned with a view to obtaining an expert report concerning the damage. The report was filed on 18 April 1994.
8. Another hearing was called for 13 May 1994 but it had to be adjourned as the applicant did not appear.
9. On 30 May 1994 the applicant and P. reached a friendly settlement of the case before the District Court in which P. agreed to repair the fence.
10. On 30 May 1994, by a separate decision, the District Court ruled on the fee to be paid to the expert for his report. On 15 December 1994 the Bratislava Regional Court (Krajský súd) upheld this decision on the applicant’s appeal.
11. On 12 January 1995 the applicant lodged a petition with the District Court for the judicial enforcement of the settlement, arguing that the way in which P. had repaired the fence did not comply with the settlement.
12. On 10 August 2000 the District Court dismissed the petition, finding that P. had repaired the fence properly.
13. On 30 November 2001, on the applicant’s appeal, the Trenčín Regional Court quashed the decision of 10 August 2000 and remitted the matter to the District Court for re-examination. It found that the District Court had failed to establish the relevant facts adequately and that the evidence before it was not sufficient to justify the conclusion it had drawn.
14. On 9 December 2003 the District Court appointed a construction expert to inspect the site and assess whether or not there had been compliance with the settlement. The expert filed his report on 27 January 2004.
15. On 29 January 2004, by three separate decisions, the District Court again dismissed the applicant’s petition for judicial enforcement of the settlement; ruled that the applicant did not qualify for an exemption from the obligation to pay the court fee; and determined the amount of the fee to be paid by the State to the expert for his report. As to the merits, on the basis of the expert report the District Court concluded that P. had fulfilled his undertakings and that there was no cause for enforcement.
16. On 19 February 2004 the applicant challenged the above mentioned decisions of 29 January 2004 by three separate appeals. As to the merits, he argued that the netting used by P. was not the same as the original, and that P. had failed to paint it.
17. On 30 June 2004 the Regional Court upheld all three decisions of 29 January 2004 fully endorsing the factual findings and conclusions of the District Court.
18. The applicant challenged the length of the proceedings in the above matter by a complaint under Article 127 of the Constitution to the Constitutional Court (Ústavný súd). In the text of the complaint, the applicant impugned the whole length of the proceedings. However, in the object of the complaint, as expressed in a standardised and prescribed form, the applicant formally challenged the enforcement phase of the proceedings only and claimed 200,000 Slovakian korunas (SKK) in compensation for his nonpecuniary damage.
19. On 14 January 2004 the Constitutional Court declared the complaint admissible and granted the applicant free legal aid.
20. On 29 April 2004 the Constitutional Court found that, in the enforcement proceedings, the District Court had violated the applicant’s right under Article 48 § 2 of the Constitution to a hearing “without unjustified delay”, and his right under Article 6 § 1 of the Convention to a hearing “within a reasonable time”. It further awarded the applicant SKK 15,000 by way of just satisfaction in respect of his nonpecuniary damage and ordered the reimbursement of his legal costs.
The Constitutional Court found no justification for the total length of the proceedings in the complexity of the case or the conduct of the parties. Moreover, it found that the District Court had been inactive without any justification from 12 January 1996 to 25 June 1997, from 20 August 1997 to 24 September 1999, and from 18 March 2002 to 9 December 2003, a total of 5 years and 2 months.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
